ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-319, concluding on the record certified to the Board pursuant to Rule 1:20-4© (default by respondent), that GEORGE K. WALTON of MILFORD, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to communicate with client), and good cause appearing;
It is ORDERED that GEORGE K. WALTON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.